  1   Michael A. Jones, State Bar #27311
      Philip J. Giles, State Bar #30340
  2   David B. Nelson, State Bar #34100
      ALLEN BARNES & JONES, PLC
  3   1850 N. Central Ave., Suite 1150
      Phoenix, Arizona 85004
  4   Ofc: (602) 256-6000
      Fax: (602) 252-4712
  5   Email mjones@allenbarneslaw.com
              pgiles@allenbarneslaw.com
  6           dnelson@allenbarneslaw.com

  7   Attorneys for Debtors

  8                              UNITED STATES BANKRUPTCY COURT

  9                                     DISTRICT OF ARIZONA

 10   In re:                                        Chapter 11

 11   SILVERADO STAGES INC., et al.,                Case No. 2:18-bk-12203-MCW
                                                    (Joint Administration Motion Pending)
 12                   Debtors.

 13   This filing applies to:                       Case No. 2:18-bk-12203-MCW
                                                    Case No. 2:18-bk-12205-MCW
 14                                                 Case No. 2:18-bk-12207-MCW
               ALL DEBTORS                          Case No. 2:18-bk-12209-MCW
 15            SILVERADO STAGES INC.                Case No. 2:18-bk-12210-MCW
               SILVERADO CHARTER                    Case No. 2:18-bk-12213-MCW
 16            SERVICES, LLC                        Case No. 2:18-bk-12215-MCW
               MICHELANGELO LEASING INC.            Case No. 2:18-bk-12218-MCW
 17
               SILVERADO STAGES SC, LLC
 18            SILVERADO STAGES CC, LLC             DECLARATION OF BRIAN HUNT, CHIEF
               SILVERADO STAGES NC, LLC             EXECUTIVE OFFICER, IN SUPPORT OF
 19            SILVERADO STAGES NV, LLC             DEBTORS’ FIRST DAY FILINGS
 20            SILVERADO STAGES AZ, LLC

 21

 22            I, Brian Hunt, Chief Executive Officer of Silverado Stages, Inc. hereby declare under

 23   penalty of perjury as follows:

 24            1.     I am a resident of Pinal County, Arizona, I am over eighteen years of age, and

 25   am competent to make this Declaration.

 26            2.     Silverado Stages, Inc., a Wyoming corporation; Silverado Stages CC, LLC, a

 27   California limited liability company; Silverado Stages SC, LLC, a California limited liability

 28   company; Silverado Stages NC, LLC, a California limited liability company; Silverado Stages

      {00127859 8}
Case 2:18-bk-12203-MCW           Doc 5 Filed 10/08/18 Entered 10/08/18 11:38:43          Desc
                                 Main Document    Page 1 of 6
  1   NV, LLC, a Nevada limited liability company; Silverado Stages AZ, LLC, an Arizona limited

  2   liability company; Silverado Charter Services, LLC, a California limited liability company; and

  3   Michelangelo Leasing Inc. (“Michelangelo”), an Arizona corporation, are debtors and debtors-

  4   in-possession (collectively, the “Debtors”) in the Debtors’ above-captioned Chapter 11 cases

  5   (collectively, the “Cases”).

  6           3.     The Debtors are affiliated entities, share common management, and collectively

  7   operate a service-oriented passenger transportation business known as “Silverado Stages”. As

  8   the Chief Executive Officer of Silverado Stages, I am familiar with its operations, assets, and

  9   debts. Silverado Stages was founded in 1987 and has a diverse background in passenger

 10   operations, including charters, local and multi-state over-the-road tours, scheduled fixed routes,

 11   contract shuttles and ADA services. Silverado Stages has worked with all levels of

 12   government, business, private parties and military. Now operating a diverse fleet of over 300

 13   passenger vehicles, over 60 of which are ADA compliant, and operating throughout the western

 14   states, Silverado Stages is one of the largest privately-owned bus operators in the United

 15   States. Silverado Stages operates from leased terminal locations in San Luis Obispo, Santa

 16   Barbara, Torrance, San Diego, Reno, Las Vegas, and its headquarters in Phoenix.

 17           4.     Silverado Stages Inc. owns real property located at 1812 Main Ave.,

 18   Sacramento, CA which is an industrial property with a building. There are two secured lenders

 19   encumbering this property. Silverado operates its Sacramento terminal from one-half of this
 20   property and has a tenant in the remaining half of the property.

 21           5.     Silverado Stages Inc. also owns a commercial real property lot located in Elk

 22   Grove, CA. There is a tenant occupying this property.

 23           6.     The Debtors’ headquarters is located at 2239 N. Black Canyon Hwy Phoenix,

 24   AZ 85009.

 25           7.     The Debtors own a fleet of approximately 300 passenger vehicles.

 26           8.     Through Silverado Stages, Inc., the Debtors employ 427 people.                These
 27   employees include: (i) 317 full-time employees; and (ii) 110 part-time employees.

 28           9.     The Debtors are owned as follows:

      {00127859 8}                            -2-
Case 2:18-bk-12203-MCW         Doc 5 Filed 10/08/18 Entered 10/08/18 11:38:43               Desc
                               Main Document    Page 2 of 6
  1                  a. Silverado Stages, Inc. is owned by the following individuals and an Employee

  2                     Stock Ownership Plan (“ESOP”):

  3                     Owners                   Ownership Interest percentage
                        Sharron Galusha          33.6%
  4
                        James Galusha            28.0%
  5                     Anthony Fiorini          6.9%
                        Gillian Fiorini          6.8%
  6
                        Eugene Bronson           11.2%
  7                     Scott and Jodi Bogart    0.8%
                        Kevin Guth               0.6%
  8
                        Crystal Guth             0.6%
  9                     ESOP                     11.5%
                                       TOTAL     100%
 10

 11                  b. Silverado Stages CC, LLC; Silverado Stages SC, LLC; Silverado Stages NC,

 12                     LLC; Silverado Stages NV, LLC, and Silverado Stages AZ, LLC are equally

 13                     owned by Silverado Stages, Inc. and Silverado Charter Services, LLC.

 14                  c. Silverado Charter Services, LLC and Michelangelo are wholly owned by

 15                     Silverado Stages, Inc.

 16           10.       The Debtors’ revenue is primarily derived from charter transportation services,

 17   contracts for ongoing transportation services, vehicle rentals, and vehicle sales.

 18           11.       Other than debt payments, the Debtors’ primary expenses consist of payroll,

 19   lodging for its driver employees while they are on the road, fuel, vehicle maintenance, rent,

 20   insurance, and utilities.

 21           A.        Debtors’ History

 22           12.       In 2016, the Debtors entered into an agreement whereby Silverado Stages

 23   purchased Michelangelo. As part of the acquisition, key staff relocated from San Luis Obispo

 24   to Phoenix. The Debtors, when combined with Michelangelo, almost immediately struggled to

 25   meet revenue and cash flow projections.          The acquisition did not go as planned, and

 26   Michelangelo’s forecasted revenue of $30 million only generated about $20 million.

 27   Simultaneous with the acquisition, macroeconomic and regionally competitive labor markets

 28   drove up driver costs. Additionally, many local competitors moved to highly uneconomical and


      {00127859 8}                               -3-
Case 2:18-bk-12203-MCW            Doc 5 Filed 10/08/18 Entered 10/08/18 11:38:43           Desc
                                  Main Document    Page 3 of 6
  1   unsustainable, near predatory, pricing.

  2           13.    Throughout 2017 and 2018, the Debtors acted to reduce headcount and to shed

  3   low and no margin service routes. The Debtors also addressed their fleet size by creating an

  4   orderly plan to reduce excess motorcoach fleet in an orderly and equity-preserving fashion.

  5           14.    Though the Debtors attempted to address the substantial unexpected revenue

  6   shortfalls, the decline far exceeded management’s worst expectations resulting in substantial

  7   headcount downsizing lag and an inability to conduct an effective fleet restructure.          To

  8   exacerbate the financial issues, the secondary market for motorcoach assets has continued to

  9   soften nationwide. In 2018, the Debtors’ ownership infused $1.1 million into the Debtors to

 10   support cash flow (the equivalent of one month of existing debt service).

 11           15.    In a final effort to avoid bankruptcy filings, in September 2018, the Debtors

 12   employed Michael Stockrahm with SDI Holdings, LLC as a restructuring advisor to assist with

 13   a potential non-bankruptcy resolution with the Debtors’ secured lenders.

 14           16.    On September 13, 2018, VFS Leasing Co. and Volvo Financial Services, a

 15   division of VFS US LLC (together, “VFS”) filed a complaint against the Debtors thereby

 16   asserting a $15.6 million claim against the Debtors related to alleged breaches of contract on

 17   account of vehicle loans and leases.        Thereafter, VFS attempted to enforce their alleged

 18   collateral rights against certain of the Debtors’ vehicle assets.

 19           17.    At the end of September 2018, the Debtors made a final proposal to their secured
 20   lenders, including VFS, regarding a non-bankruptcy resolution to pay them over time.

 21   Unfortunately, VFS declined to work in a consensual manner and took aggressive action to

 22   retake alleged collateral.

 23           18.    In October 2018, the Debtors retained Matt Foster and his firm Sonoran Capital

 24   Advisers to serve as the Debtors’ Chief Restructuring Adviser.

 25           19.    Faced with secured creditors seriously disrupting the Debtors’ business

 26   operations through repossession attempts, and to save the Debtors’ going concern for the benefit
 27   of all creditors, the Debtors made the difficult choice to file voluntary Chapter 11 bankruptcy

 28   petitions.

      {00127859 8}                            -4-
Case 2:18-bk-12203-MCW         Doc 5 Filed 10/08/18 Entered 10/08/18 11:38:43             Desc
                               Main Document    Page 4 of 6
  1           20.    The Debtors expect that with the automatic stay in place, they will be able to

  2   successfully confirm a Chapter 11 plan of reorganization that will restructure the Debtors’

  3   secured debt and provide a meaningful payment to unsecured creditors.

  4           B.     Secured Debt

  5           21.    In February 2017, the Debtors entered into certain loan documents with Western

  6   Alliance Bank, an Arizona corporation (“WAB”) whereby WAB loaned money to some of the

  7   Debtor entities: (i) Silverado Stages, Inc.; (ii) Silverado Charter Services, LLC; and (iii)

  8   Michelangelo (“WAB Debtors”), on a secured basis, purportedly secured by a blanket lien

  9   against the WAB Debtors’ assets pursuant to a security agreement and filed UCC financing

 10   statements. WAB asserts a secured claim against the WAB Debtors in the approximate amount

 11   of $5.4 million. Silverado Stages, Inc. generates nearly all of the Debtors’ income and holds

 12   nearly all of the Debtors’ assets, including Silverado Stages’ accounts receivable.

 13           22.    The Debtors have many other secured creditors that hold collateral interests in

 14   specific equipment or vehicles, however, the Debtors do not believe that any party other than

 15   WAB has the right to assert a secured interest in the Debtors’ accounts receivable and cash.

 16           23.    To the best of their knowledge and after having conducted UCC searches with

 17   an outside service in all relevant states, the Debtors will provide notice of their first day filings

 18   in this case to all of their alleged secured creditors, among others.

 19           24.    As of their bankruptcy filing date, the Debtors hold approximately
 20   $1,150,000.00 in cash (including $190,000.00 in loan proceeds from Nineveh Holdings, LLC)

 21   and $1 million in accounts receivable from non-affiliate companies.

 22           25.    Without including the unsecured portion of secured debtors’ debt, the Debtors

 23   believe their unsecured debt is in the approximate amount of $3 million.

 24           26.    I have reviewed the other “first day motions” filed contemporaneously with this

 25   Declaration, and the factual statements contained therein are accurate to the best of the Debtors’

 26   knowledge under the expedited timing of these bankruptcy filings.
 27   ///

 28   ///

      {00127859 8}                            -5-
Case 2:18-bk-12203-MCW         Doc 5 Filed 10/08/18 Entered 10/08/18 11:38:43                  Desc
                               Main Document    Page 5 of 6
  1           DATED this 8th day of October, 2018.

  2
                                                /s/ Brian Hunt
  3                                             Brian Hunt, Chief Executive Officer
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26
 27

 28

      {00127859 8}                          -6-
Case 2:18-bk-12203-MCW       Doc 5 Filed 10/08/18 Entered 10/08/18 11:38:43           Desc
                             Main Document    Page 6 of 6
